 

lN THE UNITED STATES DlSTRlCT COURT

EAsTl-:RN msTRlCT oF CALlFoRNlA DEC [}'5"2(]15

UNlTED STATES OF AMERlCA, c,LEnK u s olsrn|c'r coum'
EASTEF|N DlSTthT OF CALlFCRN|A

Plaimiff. cv ____W__Q;

v. C`R NO: 2: l 8-cr-00242-CKD
JEFFREY ROGER ORTON

Det`endant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the C ourt for the issuance of a writ of habeas corpus

 

 

 

§ Ad Prosequendum § Ad Testificandum
Name of Detainee: JeHi'ey Roger Orton
Detained at Rio Cosumnes Correctional Center
Detainee is: a.) § charged in this district by: § lndictment § lnf`ormation § Complaint
charging detainee with: 18 U.S.C. § 641 - Thch of Govemment Property

or b.) l:l a witness not otherwise available by ordinary process of the C ourt
Detainee Willf a.) § return to the custody ofdetaining facility upon termination of proceedings

°r b.l l:lbe retained in federal custodv until final disposition of federal charges. as a sentence

is currently being served at the detaining facility

Appearance is necessary on December 13, 2018, at 9:3/) a.m. in the E astern District of Ca/g'fornia.

Signature:
Printed Name & Phone No: Christopher S. Hales; (9|6) 554-279|
Attomey of Record for: United States of America

 

 

 

WRlT ()F HABEAS (.`ORPUS
§ Ad Prosequendum l:lAd Testif'\candum
The above application is granted and the above-named custodian, as well as the United States Marshal's Service

for this district, is hereby ORDERED to produce the named detainee, on December |3, 20| 8. at 9:30 a .m., and any
further proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-

named custodian.
Dated: December 5, 2018 f g fla & w,>
cAROLYNK. DELANEY l
UNITED STATES MAGISTRATE J'UDGE

 

 

Please provide the following, if known:

 

 

 

 

 

AKA(s) (if l §Male §Female
Booking or CDC #: l0096502 DOB: w | 97l
Facility Address: 12500 Bruceville Rd., Elk Grove 95757 Race:

Facility Phone: (9|6) 874~|927 FBl#:

Currently

 

 

RETURN ()F SERV|CE
Executed on:

 

 

(signature)

 

